Citation Nr: 0711408	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-16 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1969 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer at the RO in July 2003 and at a Travel Board hearing 
before the undersigned Law Judge in August 2006.


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, his 
current Hepatitis C had its origin in service.  


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof for purposes of service connection for any 
disease or injury alleged to have been incurred in or 
aggravated by said service, such satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The veteran is a recognized combat veteran.  He received the 
Combat Infantry Badge, the Purple Heart, the Vietnam Campaign 
Medal, and the Vietnam Service Medal. 

The veteran's service medical records reveal that in August 
1970 he sustained multiple fragment wounds to the left thigh, 
left elbow, and chest.  The veteran underwent debridement and 
irrigation on the same day he sustained the injury.  The left 
popliteal vein and artery were found to be lacerated and the 
laceration was repaired in the vein.  An end to end 
anastomosis was performed on the left popliteal artery.  
Several hours subsequent to the surgery, a thrombus was 
removed from the left popliteal artery as a result of pedal 
pulses disappearing on the left side.  The veteran developed 
thrombophlebitis postoperatively and was hospitalized from 
August 26 to August 31, 1970, and given Heparin which 
achieved good results.  

The veteran was transferred to Walter Reed Army Hospital and 
underwent a venogram in November 1970 which revealed that the 
venous system in the left lower extremity was functioning 
well with the possibility of some stenosis of the repair of 
the left popliteal artery.  

In February 1971, the veteran underwent a left femoral 
arteriogram which revealed stenosis of the superficial 
femoral artery at the level of the abductor canal probably 
secondary to fibrosis and scarring from the shrapnel wounds.  
A catheter was used in the artery and it was noted that the 
veteran was given an injection of Renografin and that the 
tissues over the femoral artery were infiltrated with 8 cc of 
one percent Xylocaine.  The veteran was discharged on March 
11, 1971, with diagnoses of penetrating left leg fragment 
wound, with femoral artery involvement; stenosis of the 
superficial artery secondary to fibrosis and scarring from 
the shrapnel wounds; chondromalacia of the left patella; and 
retained foreign bodies left thigh, and he was returned to 
duty.  

The veteran continued to complain of left leg pain related to 
stenosis of the superficial femoral artery throughout the 
remainder of his period of service.  

In an August 2001 treatment record, it was noted that the 
veteran had been discovered to have a positive Hepatitis C 
virus antibody during a routine screening after his liver had 
been found to be enlarged.  The veteran was noted to have had 
multiple potential risk factors for the acquisition of the 
Hepatitis C infection.  There was a history of IV drug use 
going back to the late 1960's, with no use since that time.  
He was also noted to have received a transfusion of blood 
during the Vietnam War while hospitalized in Japan.  The 
veteran was further found to have multiple tattoos, the most 
recent being done eleven years earlier.  

At his July 2003 RO hearing, the veteran testified that he 
sustained a traumatic injury after stepping on a booby trap 
in service.  He noted that he was bleeding profusely.  The 
veteran stated that he was given Morphine and placed in a 
helicopter.  He stated that he received a blood transfusion 
while being treated at a MASH unit.  The veteran testified 
that a tremendous amount of blood came out of his femoral 
artery.  He noted that he had had no tattoos done while in 
service.  He stated that he used IV drugs on 5 or 6 occasions 
in service.  He also testified that he did not have multiple 
sex partners while in service.  The veteran further reported 
coming in contact with the blood of others while in the 
battlefield.  He noted comforting a sergeant who had had his 
arms and legs blown off and being covered in blood.  He also 
reported coming in contact with the blood and fluid of others 
when his unit was ambushed.  The veteran stated that while 
hospitalized he received blood transfusions, IV's, and shots 
of Demerol for the pain.  The veteran also testified as to 
having received shots of Morphine while in the battlefield 
after sustaining his injuries.  

The veteran was afforded a VA examination in July 2005.  At 
the time of the examination, the veteran indicated that it 
was his belief that he contracted Hepatitis C from blood 
transfusions received immediately after an injury he 
sustained under hostile fire in Vietnam.  The veteran 
reported significant and repeated blood exposure when helping 
others during an explosion in Vietnam in 1970.  He noted 
receiving a blood transfusion at a MASH unit after being 
wounded.  His left ear was self-pierced and he had five 
tattoos, the earliest being done in 1985 and the latest being 
done in 2005.  The examiner noted the testimony of the 
veteran at his hearing, which included his reporting IV drug 
use five or six times in service.  She further observed that 
records of the transfusion had not been located.  The 
examiner also noted the findings in the service medical 
records as they related to the veteran's inservice shrapnel 
injuries.  

In an August 2005 addendum, the examiner indicated that a 
diagnosis of Hepatitis C was confirmed.  She stated that the 
infection was most likely the result of intravenous drug use 
while in service.  She reported that this was identified as 
the causative factor because there was no record of the blood 
transfusion or documentation suggesting significant blood 
loss necessitating blood replacement.   

At the time of his August 2006 hearing before the 
undersigned, the veteran testified as to the injuries he 
sustained as a result of the fragment wounds and that he was 
given Morphine.  He noted that he and five or six other 
soldiers were given Morphine as a result of the injuries they 
sustained.  He was unsure if the medic changed the needles 
before administering the Morphine as they were on the battle 
field.  He stated that it was common for the medic to use the 
same needle in combat situations where there were a lot of 
injuries.  The veteran also testified as to coming in contact 
with the blood of others when trying to help and comfort 
them.  He noted that a friend of his died and that when he 
was trying to help him, he came in contact with a lot of his 
friend's blood.  The veteran also reported sharing 
toothbrushes, razors, combs, and socks with others while in 
the field as they were out in the "boonies".  The veteran 
stated that his femoral artery was severed when he was 
injured.  He testified that he was given shots of Morphine 
and Demerol.  

The veteran also testified as to having had tattoos and an 
ear piercing done following his period of service.  He noted 
that he tried intravenous drugs on several occasions during 
service but stated that the needles were clean and not 
shared.  The veteran noted that subsequent to service he 
worked in the health care profession but never was stuck by a 
needle.  He reported getting his tattoos in the 1980's.  

In November 2006, the Board referred this matter for a VHA 
opinion.  The examiner was requested to render an opinion as 
to whether it was very likely, at least as likely as not, of 
highly unlikely that the veteran's Hepatitis C resulted from 
a blood transfusion; IV treatment: administration of morphine 
from a needle that was shared with other wounded soldiers; or 
from direct exposure to the blood and body fluids of other 
soldiers wounded in combat; or from the sharing of razors 
with others, at anytime during service including as a result 
of his well-documented shell fragment wounds, which included 
a laceration wound of the artery and vein and subsequent 
treatment, or from other risk factors during and subsequent 
to service?  

In December 2006 the requested opinion was received.  The 
examiner noted that the veteran first learned about his 
positive Hepatitis C status during a health screening when 
working as a maintenance worker at a nursing home.  The 
diagnosis of a positive Hepatitis C status was confirmed by 
serology in July 2005.  A medical note from the Cleveland VA 
from July 2005 reported a virus load of more than 7 million; 
liver function tests and alpha-fetoprotein values were within 
normal limits.  The examiner noted that up until the present 
time, the veteran had not received any treatment for 
Hepatitis C.  

The examiner indicated that the veteran sustained an injury 
to his left femoral artery when a booby trap detonation 
occurred in August 1970.  He received emergency surgical care 
on the same day in a camp in Vietnam and claimed to have 
contracted Hepatitis C through a blood transfusion that he 
received the same day.  The examiner noted that medical 
records did not confirm that the veteran's blood loss 
required a blood transfusion or that a blood transfusion had 
actually been performed.  The examiner indicated that the 
veteran received further medical care after he was evacuated 
to Japan and subsequently to Walter Reed Hospital.  He also 
noted that the veteran reported receiving Morphine through a 
needle that was used for other wounded soldiers, that he was 
exposed to blood of another person injured in combat, and 
that he shared razors with other people while in Vietnam.  
The examiner also observed that the veteran admitted to IV 
drug use on several occasions while he was stationed in 
Vietnam.  He also noted receiving 5 tattoos between 1985 and 
2005.  

The examiner indicated that the veteran had Hepatitis C.  He 
stated that it was impossible to know at what exact point the 
veteran became infected with the Hepatitis C virus.  He noted 
that it was unclear if the veteran had actually received a 
blood transfusion in Vietnam in 1970 through which he could 
have become infected.  Second, the veteran had other well 
established factors for contraction of Hepatitis C such as 
intravenous drug use during his time in Vietnam.  He observed 
that no data on the veteran's Hepatitis C status was 
available until decades after the proposed exposure period.  

The examiner stated that it was at least as likely as not 
that the veteran acquired Hepatitis C from intravenous drug 
use with shared needles or receipt of tattoos with 
unsterilized equipment as it was that the source of the 
Hepatitis C was from receipt of contaminated blood or 
intravenous medications or from sharing razors with infected 
soldiers.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for Hepatitis C, it cannot be stated 
that the preponderance of the evidence is against the claim 
of service connection for Hepatitis C.  The Board notes that 
the veteran sustained a severe injury to his left lower 
extremity as a result of shrapnel wounds sustained in 
service, which severed his left femoral artery.  The Board 
does not doubt the sincerity of the veteran's testimony as to 
the conditions he was exposed to while in the field and that 
he was exposed to the blood and bodily fluids of others who 
sustained injuries.  While it cannot be documented that the 
veteran actually received a blood transfusion or that he 
shared needles with others while receiving Morphine when he 
and others sustained injuries in the field in 1970, this has 
not been ruled out.  Moreover, in accordance with 1154(b) VA 
shall accept as sufficient proof for purposes of service 
connection for any disease or injury alleged to have been 
incurred in or aggravated by said service, such satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.

Furthermore, the December 2006 examiner indicated that it was 
at least as likely as not that the veteran acquired Hepatitis 
C from receipt of contaminated blood or intravenous 
medications or from sharing razors with infected soldiers as 
it was that he acquired it from intravenous drug use with 
shared needles or receipt of tattoos with unsterilized 
equipment.  His opinion demonstrates that it is his belief 
that the evidence is in equipoise as to whether the veteran's 
Hepatitis C is related to an inservice incident.  Therefore, 
resolving reasonable doubt in favor of the veteran, service 
connection is warranted for Hepatitis C. 




ORDER

Service connection for Hepatitis C is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


